DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 6-13, 15-21  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR 20170014924).
Regarding claim 21,  Lee discloses a supercapacitor module comprising:
a first supercapacitor (720 or 730) including a positive terminal (724 or 732 (connected to foil)) and a negative terminal (722 or 734) and including an electrode assembly having a jellyroll configuration (720); 
a second supercapacitor (730 or 720) including a positive terminal (734 or 722)  and a negative terminal (732 or  724 – connected to foil) including an electrode assembly having a jellyroll (730); 
a negative electrical lead (not illustrated – [0085] or [0089]) connected to the negative terminal (722 or 732) of the first supercapacitor (720 or 730); 
a positive electrical lead (not illustrated – [0089] or [0085]) connected to the positive terminal (732 or 722) of the second supercapacitor (730 or 720)
an interconnect (@ 724, 732) electrically connecting the first and second supercapacitors in series [0086]; and
a casing encapsulating (710, 740) at least the first (720 or 730) and second supercapacitors (730 or 720) and the interconnect is located outside of the casing (17), wherein the casing comprises plastic (inherently thermoplastic or thermosetting - [0080]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, 8, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR 20170014924) in view of Mizuike et al. (US 2012/0308831) and Maxwell (Maxwell supercapacitor module product sheet). 
Regarding claim 1, Lee discloses in fig. 7-8, a supercapacitor module comprising:
a first supercapacitor including an electrode assembly having  a jellyroll configuration (720); 
a second supercapacitor including an electrode assembly having a jellyroll (730); 
an interconnect (724, 732) electrically connecting the first and second supercapacitors in series [0086]; and
a casing encapsulating (710, 740) at least the first (720) and second supercapacitors (730) and the interconnect is located outside of the casing (17).
Lee discloses the claimed invention except for:  
A) the casing comprises a thermoplastic resin or a thermoset resin; and 
B) the operating voltage of the supercapacitor module is greater than 3.5 volts; and the equivalent series resistance of the supercapacitor module is from 150 milliohm to less than about 10 ohm.
A) Mizuike et al. disclose an epoxy resin encapsulant used for a capacitor [0056], wherein the epoxy resin composition comprises a curing agent (abstract). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the casing encapsulant of the Lee
 using the composition of Lee, since such a modification would form the casing from a material that exhibits high stability at room temperature.
B) Maxwell teaches that it is known in the supercapacitor module art to form a module that has an operating voltage of 3.5 V or higher and an ESR — 240 milliOhm - (BMOD0006 E160 B02).
It would have been obvious to a person of ordinary skill in the art before the
effective filing date of the invention to form the supercapacitor module of Lee so
that the operating voltage is greater than 3.5 V while the ESR is between 150 milliohm
to about 10 ohm, since such a modification would form a high voltage supercapacitor
module having low ESR.
	Regarding claim 2, Mizuike et al. disclose the casing comprises an epoxy resin (abstract).
Regarding claim 3, Mizuike et al. disclose the casing comprises a curing agent (abstract).
Regarding claim 4, Mizuike et al. disclose the curing agent is an amine (abstract — Mizuike et al).
Regarding claim 8, Lee discloses both of the first (720) and second (730) supercapacitors comprise: 
a first electrode (212) comprising a first current collector (212a) electrically coupled to a first carbonaceous coating (212b) – [0014];
a second electrode (220) comprising a second current collector (212a) electrically coupled to a second carbonaceous coating (212b – [0014]) and
a separator (230) positioned between the first electrode (212) and the second  electrode (220).
Regarding claim 20, Lee discloses the claimed invention except for a specific example where the capacitance of the first supercapacitor and/or the second supercapacitor of the supercapacitor module is from 100 F to 1000F. 
Maxwell teaches that it is known in the art to form a supercapacitor having a capacitance of 100 F to 1000 F.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form at least one of the supercapacitors of Lee so that it has a capacitance of 100 F to 1000 F, since such a modification would form a capacitor array having high capacitance. 
Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR 20170014924), Mizuike et al. (US 2012/0308831), and Maxwell (Maxwell supercapacitor module product sheet) in further view of Nguyen (US 20100265660). 
Regarding claim 6, Lee discloses the claimed invention except for the interconnect comprises a passive balancing circuit.  
Nguyen et al. disclose an interconnect (270) that comprises a passive balancing circuit [0057].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the supercapacitor module of the modified Lee so that the interconnect comprises a passive balancing circuit, since such a modification would form a supercapacitor module having maximize capacity and service life.
Regarding claim 7, Lee does not the interconnect comprises an active balancing circuit. 
Nguyen et al. disclose an interconnect (270) that comprises an active balancing circuit [0057].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the supercapacitor module of the modified Lee so that the interconnect comprises an active balancing circuit, since such a modification would form a supercapacitor module having maximize capacity and service life.

Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR 20170014924) in view of Maxwell (Maxwell supercapacitor module product sheet) and Rowe (US 20060103368).
Regarding claim 9,  Lee discloses in fig. 7-8, a supercapacitor module comprising:
a first supercapacitor including an electrode assembly having a jellyroll configuration (720); 
a second supercapacitor including an electrode assembly having a jellyroll (730); 
an interconnect (724, 732) electrically connecting the first and second supercapacitors in series [0086]; and
a casing encapsulating (710, 740) at least the first (720) and second supercapacitors (730) and the interconnect is located outside of the casing (17).
Lee discloses the claimed invention except for:  
 A) the operating voltage of the supercapacitor module is greater than 3.5 volts; and the equivalent series resistance of the supercapacitor module is less than about 10 ohm; and
B) the supercapacitor module is used in a meter.
A) Maxwell teaches that it is known in the supercapacitor module art to form a module that has an operating voltages of 3.5 V or higher and an ESR — 240 milliOhm - (BMOD0006 E160 B02).
It would have been obvious to a person of ordinary skill in the art before the
effective filing date of the invention to form the supercapacitor module of Lee so
that the operating voltage is greater than 3.5 V while the ESR is between 150 milliohm
to about 10 ohm, since such a modification would form a high voltage supercapacitor
module having low ESR.
B) Rowe discloses a meter comprising a supercapacitor (abstract, [0028]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the supercapacitor module of the modified Lee in a meter as disclosed by Rowe, since such a modification would form a meter with a high voltage supercapacitor having low ESR.
Regarding claim 10, Rowe discloses the meter is to measure the flow of electricity (abstract).

Claim(s) 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR 20170014924), Maxwell (Maxwell supercapacitor module product sheet) and Rowe (US 20060103368) as applied to claim 9 above, and further in view of Mizuike et al. (US 2012/0308831).
Regarding claims 11-13, Horikawa et al. disclose the claimed invention except for  the casing comprises an epoxy resin with a curing agent that comprises at least one of amine, peroxide, anhydride, phenol compound, silane, or acid anhydride. 
A) Mizuike et al. disclose an epoxy resin encapsulant used for a capacitor [0056], wherein the epoxy resin composition comprises an amine curing agent (abstract). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the capacitor of the modified Horikawa
 using the composition of Mizuike et al., since such a modification would form the casing from a material that exhibits high stability at room temperature.
Claim(s) 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR 20170014924), Maxwell (Maxwell supercapacitor module product sheet) and Rowe (US 20060103368) as applied to claim 9 above, and further in view of Nguyen et al. (US 20100265660).
Regarding claim 15, Lee discloses the claimed invention except for the interconnect comprises a passive balancing circuit.
Nguyen et al. disclose an interconnect (270) that comprises a passive balancing circuit [0057].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the supercapacitor module of the modified Lee so that the interconnect comprises a passive balancing circuit, since such a modification would form a supercapacitor module having maximize capacity and service life.
Regarding claim 16, Lee  discloses the claimed invention except for the interconnect comprises an active balancing circuit.
Nguyen et al. disclose an interconnect (270) that comprises an active balancing circuit [0057].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the supercapacitor module of the modified Lee so that the interconnect comprises an active balancing circuit, such a modification would form a supercapacitor module having maximize capacity and service life.
Claim(s) 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR 20170014924) in view of in view of Nguyen et al. (US 20100265660) and Mizuike et al. (US 2012/0308831).
Regarding claim 17, Lee discloses a supercapacitor module comprising:
a first supercapacitor including an electrode assembly having  a jellyroll configuration (720); 
a second supercapacitor including an electrode assembly having a jellyroll (730); 
an interconnect (724, 732) electrically connecting the first and second supercapacitors in series [0086]; and
a casing encapsulating (710, 740) at least the first (720) and second supercapacitors (730) and the interconnect is located outside of the casing (17).
Lee discloses the claimed invention except for:  
A) the interconnect comprises an active balancing circuit; and 
B) the casing comprises a thermoplastic resin or a thermoset resin.
A) Nguyen et al. disclose an interconnect (270) that comprises an active balancing circuit [0057].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the supercapacitor module of Lee  so that the interconnect comprises an active balancing circuit, such a modification would form a supercapacitor module having maximize capacity and service life.
B) Mizuike et al. disclose an epoxy resin encapsulant used for a capacitor [0056], wherein the epoxy resin composition comprises a curing agent (abstract). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the capacitor of the modified Horikawa
 using the composition of Lee, since such a modification would form the casing from a material that exhibits high stability at room temperature.
Regarding claim 19, Lee discloses the claimed invention except for the operating voltage of the supercapacitor module is greater than 3.5 volts or more; and the ESR of the supercapacitor module is less than about 10 Ohm.
Nguyen et al. teach that it is known in the supercapacitor module art to form a module that has an operating voltages of 3.5 V or higher [0073] and an ESR less than 10 ohm [0073]
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the supercapacitor module of Lee so that the operating voltage is greater than 3.5 V while the ESR is between 150 milliohm to about 10 ohm, since such a modification would form a high voltage supercapacitor module having low ESR.
 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC THOMAS whose telephone number is (571)272-1985. The examiner can normally be reached Monday-Friday, 6:00 AM-2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC W THOMAS/Primary Examiner, Art Unit 2848                                                                                                                                                                                                        
ERIC THOMAS
Primary Examiner
Art Unit 2848